Opinion by
Qrlady, P. j.,
The question involved in this case is so fully considered by Whitehead, J., that it is not necessary to adduce further arguments to justify the conclusion he reached. The defendant did not deliver himself to the jail as he *351had agreed to do, until more than three months after judgment had been entered against him on his appeal to the Superior Court, and until eighteen days after this present action was instituted. The court rightly held that this was not a reasonable time under the circumstances, as he was bound to keep in motion the proceedings which he instituted to effect his discharge. If he failed to do this, or to surrender himself to prison, the condition of his bond is forfeited.
The rule for judgment for want of a sufficient affidavit of defense was properly made absolute, and the judgment is affirmed.